218 P.3d 801 (2009)
In the Matter of James M. HOLMBERG, Respondent.
No. 12134.
Supreme Court of Kansas.
November 5, 2009.

ORDER OF DISBARMENT
In a letter signed on October 26, 2009, addressed to the Clerk of the Appellate Courts, respondent James M. Holmberg of Kansas City, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2009 Kan. Ct. R. Annot. 353).
At the time the respondent surrendered his license, a panel hearing was pending on three separate complaints in accordance with Supreme Court Rule 211 (2009 Kan. Ct. R. Annot. 321). The formal complaints concern allegations of misconduct that Holmberg violated Rules 1.3 (2009 Kan. Ct. R. Annot. 426) (lack of diligence), 1.4(a) (2009 Kan. Ct. R. Annot. 443) (lack of reasonable communication), 5.5 (2009 Kan. Ct. R. Annot. 580) (unlawful practice of law while law license suspended) and 8.4(d) (2009 Kan. Ct. R. Annot. 602) (engaging in conduct that is prejudicial to the administration of justice) of the Kansas Rules of Professional Conduct and Supreme Court Rule 211(b).
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that James M. Holmberg be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of James M. Holmberg from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2009 Kan. Ct. R. Annot. 361).